Citation Nr: 0202165	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  98-19 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for varicose veins of 
the left leg.  

2. Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a April 1998 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board construes the veteran's statements as raising the 
issue of service connection for atherosclerosis involving the 
lower extremities.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. There is no current medical evidence showing the presence 
of varicose veins involving the left leg.

2. Varicose veins of the right leg are not currently 
symptomatic.  


CONCLUSIONS OF LAW

1.  Preexisting varicose veins of the left leg were not 
aggravated by service nor are they proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.306, 3.310 (2001).

2.  The criteria for a rating in excess of 20 percent for 
varicose veins of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 7120 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In this regard, the record shows that the veteran has been 
informed of the requirements necessary to establish his claim 
in the statement of the case, supplemental statement of the 
case, and in a September 2001 letter from the RO to the 
veteran.  Also, all pertinent records have been obtained and 
the veteran has undergone two VA examinations.  Accordingly, 
the Board finds the requirements of the VCAA have been 
satisfied and that the veteran is not been prejudiced by this 
decision.  66 Fed. Reg. 45631 (2001) (to be codified at 38 
C.F.R. § 3.159(d)); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service medical records show that on examination for entry 
upon active duty, small varicosities on both legs, that were 
not considered to be disqualifying, were noted.  In June 
1953, the veteran had complaints of leg pain after prolonged 
marches.  Initial examination showed varicose veins, worse on 
the right.  Further evaluation showed small prominent veins, 
but no varicosities.  In July 1953, a surgical clinic 
evaluation showed minimal varicosities of the right leg.  He 
had additional complaints in August 1953.  At that time, no 
varicosities were found to be present and it was remarked 
that the veteran's symptoms were not compatible with the 
physical findings.  

In November 1953, the veteran again complained of pain in 
both of his calves.  He reported having varicose veins.  On 
evaluation it was noted that the varicosities on his legs 
were insignificant and could not be causing his symptoms.  In 
March 1954, he had complaints of a varicose vein on the 
popliteal area of one of his legs.  On examination for 
separation from service, mild varicose veins on the right 
popliteal space were noted.  

An examination was conducted by VA in November 1971.  At that 
time, several areas of intradermic varicosities were noted on 
both lower extremities, most remarkable around the ankles.  
The more severe areas were described in the right leg.  The 
diagnosis was pain along the right lower extremity worse at 
the heel.  In February 1972 the RO granted service connection 
for varicosities of the right lower extremity and assigned a 
non-compensable rating, effective from September 1971.    

From 1972 to 1977 the veteran received intermittent treatment 
and underwent several VA examinations for bilateral varicose 
veins.   A VA examination was conducted in October 1978.  The 
diagnoses were varicose veins, right greater saphenous veins, 
moderate and varicose veins, left, mild, greater saphenous 
vein, mild.

In November 1979 the RO increased the 0 percent rating in 
effect for varicose veins of the right leg to 20 percent.  
The 20 percent rating has remained in effect since that time.  
Subsequently he continued to receive treatment at VA 
facilities for various disorders.

The veteran underwent private non-invasive arterial study of 
the lower extremities in October 1997.  The findings were 
interpreted as showing atherosclerotic echodense wall changes 
at the femoro-popliteal system, bilaterally.

The veteran underwent intra arterial testing of the lower 
extremities at a private facility in November 1997.  The test 
findings showed atheromatous stenotic changes involving the 
right superficial artery with occlusion of the proximal 
popliteal artery with distal reconstitution through genicular 
collateral.  There was evidence of reconstitution of the 
proximal anterior tibial and most of the posterior tibial 
artery.  On the left side there was atheromatous stenotic 
changes throughout the left superficial femoral and popliteal 
artery segments.  

An examination was conducted by VA in April 1998.  At that 
time, it was noted that the veteran had undergone a Doppler 
examination of the lower extremities at a VA facility in 
September 1997 and that this showed atherosclerotic plaque 
formation causing approximately 50 percent stenosis in the 
mid segment of the left superficial femoral artery; plaque 
formation in the mid and distal segments of the right 
superficial femoral artery, which completely occluded the 
distal segments; and normal venous duplex of the lower 
extremities, bilaterally.  Examination showed no evidence of 
superficial phlebitis, no ulceration and no edema or scars.  
There were dilated veins below the knees on both legs and on 
the dorsum of the feet and the ankles, but no actual varicose 
veins were noted.  The diagnoses were arteriosclerotic 
stenosis at the right distal superficial femoral and 
popliteal arteries, normal venous Doppler of the lower 
extremities, and varicose veins by history.  

The veteran underwent non-invasive arterial study of the 
lower extremities in October 1997.  The findings were 
interpreted as showing atherosclerotic echodense wall changes 
at the femoro-popliteal system, bilaterally.

An examination was conducted by VA in January 2000.  At that 
time, the veteran complained of cramping of the calves upon 
exertion or upon ambulation.  This was relieved by rest.  
Examination showed abundant venules in the dorsolateral 
medial foot, sparse venules in the distal third of the 
extremities and decreased hair distribution of both lower 
extremities.  There was no alteration in temperature and no 
ulcers.  No varicose veins were described.  The diagnoses 
were arteriosclerotic stenosis of the right distal 
superficial femoral and popliteal arteries and 
arteriosclerosis obliterans of the right lower extremity.  No 
diagnosis of varicose veins was made.

I. Service Connection for Varicose Veins, Left Leg

Service connection is warranted for disability that was 
incurred during service, or for a preexisting injury that was 
aggravated by service.  38 U.S.C.A. §§ 1110.

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service. Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption. 38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001). A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).

Service connection may be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury or when a disability is aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

To summarize, lay statements describing the symptoms of a 
disability and/ or an injury are considered to be competent 
evidence.  However, a lay person is not competent, in the 
absence of evidence demonstrating that he has medical 
training or expertise, to render medical findings or 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The service entrance examination showed varicose veins 
involving the left leg.   Therefore the issue before the 
Board is whether the preservice varicose veins were 
aggravated by service or by the service connected varicose 
veins of the right leg.  

In this regard at the time of the entrance examination the 
varicose veins involving the left leg were described as 
small.  During service, the veteran was seen at the 
dispensary on several occasions for bilateral leg pain 
diagnosed as varicose veins.  However, when evaluated in June 
1953 the physician indicated that he had small prominent 
veins but no varicosities.  Also in March 1954 the veteran 
report leg pain due to varicose veins in the popliteal area.  
However, the examiner felt that tit was unlikely the varicose 
veins were related to the symptoms.  Furthermore, at the time 
of the separation examination there was no evidence of 
varicose veins involving the left lower extremity.  
Additionally, the first post service medical evidence of 
varicose veins involving the left leg was the November 1971 
VA examination, more than 17 years after service.  More 
importantly the two recent VA examinations found no evidence 
of varicose veins involving either lower extremity.  As such 
the Board finds that without current evidence of varicose 
veins of the left leg service connection is not warranted 
either based on aggravation or as secondary to the service 
connected varicose veins of the right lower extremity.  Thus, 
the preponderance of the evidence is against the veteran's 
claim. 

II.  Increased Rating for Varicose Veins, Right Leg

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The RO has assigned a 20 percent rating for varicose veins of 
the right lower extremity in accordance with the criteria set 
forth in the VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, Diagnostic Code 7120.

Diagnostic Code 7120 provides for the evaluation of varicose 
veins.  A 20 percent rating is warranted for persistent 
edema, incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted for massive, board-like edema with constant pain at 
rest.

The April 1998 and January 2000 VA examinations did not find 
the presence of any varicose veins of the right leg.  The 
problems the veteran is experiencing with the right lower 
extremity are due to arteriosclerotic stenosis at the right 
distal superficial femoral and popliteal arteries.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.


ORDER

Service connection for varicose veins of the left leg is 
denied.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the right leg is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

